Title: To George Washington from George Weedon, 3 October 1781
From: Weedon, George
To: Washington, George


                  
                     My dear Genl
                     Camp Ware Church 3 Octr 1781
                  
                  I had the honor to communicate to your Excellency last Night our intention of advancing this Morning, & taking a position in the Neighbourhood of Abington Church; for the want of Waggons, only the first division could be forwarded today,  the rest of the Army move in the Morning.  I had Intelligence last Night at 11 oClock of the Enemies being out, & communicated my information to the Duke & Genl de Choisie requesting my advance Corps might be supported with Horse.  The Duke moved very early, & by the Gallant conduct of that distinguished Officer soon supported, & in an operation with Mercer’s Grenadiers drove in & totally routed the Enemy.
                  I have the Honor to enclose your Excellency the General’s Letter, & have to congratulate your Excellency on the success of this our first allied effort.  To make our Co-operations as diffusive as possible, had formed a Light Corps of 2 Battalions of Infantry, one of Grenadiers (under the Command of my old Officer Col. Mercer) with Webb’s Horse; the Whole forming a Brigade under the immediate direction of Col. Innis; Those, I with the polite approbation of the Duke, annexed to his Legion.  The rest of the Militia compose the left Wing of Genl de Choisie’s Army & encamp in Line, are, under my Command.  I have done every thing in my power to facilitate our Service, & hope we now shall be able to pay such attention to this department as meets your Excellency’s approbation.  The Enemy have made a practice of passing in their Boats from Gloster 20 Miles in our Rear & plundering the Inhabitants.  I have this afternoon detached a Battalion to protect & cover the Country & if possible strike them: I hope the designs of the Expedition will be fully answered.  Nothing of Importance from my lookouts today.  I have the Honor to be with respect & attachment Your Excellencies Most Obt Servt
                  
                     G. Weedon
                  
               